DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/25/2020 has been entered.
 	No amendments have been made in the claims.
Claims 35-63 are being considered on the merits.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 35-63 are rejected under 35 U.S.C. 103(a) as being unpatentable over Andela et al. (US 2006/0105024; hereinafter R1) in view of Markussen (US 6,268,329; hereinafter R2) and Wedekind, et al. (J. Animal Sci. 1992. 70: 178-187; hereinafter R3)  
Claim 35 is limited to an enzyme containing granule suitable to be used in animal feed. The granule comprises a core and a layer surrounding the core. The core 
Claims 35, 36, 57-58- R1 discloses a process for the preparation of an enzyme-containing granule. The granule can further contain zinc and can be coated. The granule can be used in animal feed by mixing the granule with feed ingredients, treating with steam and pelleting. (Abstract).
Claim 43, 44, 48- R1 teaches of incorporating various enzymes including phytase, protease, xylanase etc. [0037, 0038, 0039]
Claims 37-39- R1 discloses the inclusion of additives into the granules as processing aid or improving the pelleting and/or storage stability. Zinc is preferably included in the granule. The concentration of the inorganic salt is at least 0.1%. [0030, 0031]
Claim 54- R1 teaches of coating the granules by coating with hydrophobic materials using conventional techniques such as fluidized bed, spraying etc. [0024]
Claims 46-47- R1 discloses the particle size of granules in range of 10-500 micron. [0008]
Claims 50, 51- R1 discloses the use of wax, hydrophobic fat or polymers for coating granules. [0015, 0016, 0017]. Given that R1 discloses a coating for granules, it is clear that the core is surrounded by a layer as presently claimed.
R1 discloses that during drying an inorganic salt can be used resulting in co-drying. [0042]
Claims 5, 57- R1 discloses the process for producing the granules. [0043, 0044]
Claims 58, 59, 60, 61, 63- R1 discloses the method of the preparation of the animal feed including the steam treating, pelleting and drying. [0053]
Claim 62- R1 discloses a method for promoting the growth of an animal. The process comprises feeding the animal the granules containing enzymes and zinc. The animal diet can include the granule itself, or the granules present in a feed. [0055]
While R1 discloses the inclusion of inorganic zinc into the granule, R1 is silent regarding the inclusion of organic zinc in the granule.
Claim 57, 58- R2 discloses an enzyme containing granule comprising a core and a layer/coating encapsulating the core. (summary of the invention a) and b))
R2 discloses that the enzyme containing granules may be used in animal feed. (col. 3, lines 7-10)
Claim 35, 37-40, 42, 55-56- R2 discloses that the enzyme containing granule may comprise a water soluble compound of inorganic salt, e.g. salts of sulfate, etc., or salts of simple organic acids including citrate, malonate, acetate. Preferred cations include zinc. (col. 4, lines 33-42, col. 5, lines 11-13)
Claim 39- R2 teaches that the core contains the enzymes. The core is constructed of a particulate carrier with the enzyme absorbed and/or enzyme-containing layer applied on the carrier surface. (col. 6, lines 19-35)
R2 discloses that a wide variety of enzymes may be included in the enzyme containing granules. These enzymes may be lipases, phytases, glycosidase, amylase, peptidase, etc. (col. 7, lines 41-47)
While R2 discloses the incorporation of salts of organic acids, e.g. citrate and acetate, in the enzyme containing granules, R2 is silent regarding the inclusion of zinc chelates such as zinc methionine. 
 Claim 41- R3 discloses that with the ZnSO4.H2O standard set at 100%, bioavailability of Zn from ZnMET (zinc methionine) is 117% in the AA diet and 177% in the soy isolate diet. Furthermore, the ratio of slopes (ZnMET:ZnSO4.H2O) below the inflection point was 206%, indicating that Zn was considerably more available in ZnMET than in ZnSO4.H2O for chicks consuming  C-SBM diets (corn-soybean diets). (Abstract, Fig. 1, Fig. 2 and Implications (page 186, col. 2).
In summary, R1 clearly teaches of preparing enzyme granules, suitable for animal feed, comprising phytase and inorganic zinc salt, the granule can be coated with a hydrophobic coating material such as fats or hydrophobic polymers. R2 discloses the inclusion of salts of organic acids in enzyme containing granules. R3 teaches that zinc chelates such as zinc methionine are highly bioavailable.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the teachings of R1 by substituting the inorganic zinc with the organic zinc disclosed by R2 and including a zinc chelate as motivated by R3.  One would do so to treat animals with certain abnormalities, disease, nutritional purpose, i.e., higher bioavailability etc. Due to inclusion of zinc, the stability of enzyme would be improved during the course of process using steam and high pressures for pelleting animal feed as disclosed by R1.  While R1 includes the enzyme (phytase) and the zinc salt in the core of the granule, in light of the teachings of R2, it would have been obvious to modify the teachings of R1 to include the enzyme and salts in the coating layer around the granule core or seed as . 
Claims 52 is rejected under 35 U.S.C. 103(a) as being unpatentable over Andela et al. (US 2006/0105024; hereinafter R1),  Markussen (US 6,268,329; hereinafter R2) and Wedekind, et al. (J. Animal Sci. 1992. 70: 178-187; hereinafter R3), further in view of Simonsen et al. (US 2004/0033927, hereinafter R4)
R1-R3 are silent regarding the inclusion of lactic acid or lactic acid source in the enzyme containing granules.  
Claim 52- R4 discloses that enzyme stabilizing ingredients in enzyme containing granules may be proteins or protein containing solutions e.g., corn steep liquor [0079] or acids such as lactic acid. [0165]. 
Therefore, inclusion of a source of lactic acid in the enzyme containing granules would have been motivated due to the stabilizing effect of proteins and/or lactic acid. 
Response to Arguments
	Applicants’ arguments have been considered. These arguments are not deemed persuasive. 
	1.	Applicants argue that it is seen that the references each have disclosures as cited by the Examiner, however, the obviousness rejection is based on hindsight.
a.	In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Further, it is the examiners position that the rejections are not based on hindsight but rather based on motivation to combine found in the references themselves. The limitations and the motivation to combine are provided by references. 
	2.	Applicants argue that it is the allegation of the combination of the three selected prior art references to reach these desired effects without further reasoning that is both arbitrary and conclusory.
	a.	The use of a zinc salt in the core of an enzyme granule is disclosed ( R1), the use of organic zinc in an enzyme granule is disclosed by (R2) and the use of zinc methionine for its superior bioavailability over inorganic zinc is clearly taught by (R3). Furthermore, “The law does not require that the references be combined for the reasons contemplated by the inventor”. See also KSR Int’l Co. V. Telefax Inc., 550, US. 398, 418-19 (2007). 
		The reason to combine the teachings of the references are clearly provided by the cited references. The case is a typical obviousness type rejection. However, Applicants have argued over and over again without pointing to an inventive aspect of the claims. Arguing that a granule with a core comprising an organic zinc is not in existence shows the novelty of the granule, however, novelty and unobviousness are both required. The case as the cited references disclose is obvious to those of skill in the art. 

	a.	Applicant is mischaracterizing the bioavailability concept. The bioavailability as discussed in the rejection of claims is with reference to the organic zinc, not the enzymes. Therefore, R3 is highly motivating for using an organic zinc instead of inorganic zinc, e.g. zinc sulfate.
	3.	Applicants argue that Markussen (R2) does not disclose a zinc salt of an organic acid in the granule core. Markussen describes use in a coating.
	a.	Granted, Markussen does not disclose an organic zinc salt in the granule core. However,  Markussen is a secondary reference. The inclusion of zinc salt in the core of the granule is disclosed by Andela (R1). Markussen does not have to disclose the same concept. Therefore, using an organic zinc salt in the core of Andela is a modification of Andela well within one’s ordinary skill in the art. 
	4.	Applicants argue that Wedekin (R3) uses the organic zinc directly to feed, but nothing is there to motivate the inclusion of the organic zinc in the core of Andela’s granule.
	a.	R3 is a teaching reference that clearly sets forth the motivation for using organic zinc due to high bioavailability of zinc . R3 does not have to show that organic zinc should be used in the core of an enzyme granule. The use of zinc in the core of the enzyme granule is taught by the primary reference.

	a.	Andela uses zinc sulfate, not just the anion-sulfate. Andela clearly discloses the zinc is a preferred cation. However, Andela does not teach, suggest, mention, hint, state that an organic zinc may not be used. 
	6.	Applicants argue that Simonsen et al. (R4) discloses the stabilizing effect of lactic acid on enzymes, but there is no reasoning as to why this selection would have been made.
	a.	The primary reference clearly sets forth the stabilizing effect of a zinc salt on the enzymes in the granules. These granules are used in animal feeds in the form of pellets. Such pellets are produce by processes involving heat and pressure. Therefore, any enzyme stabilizing agent or pellets stabilizing agents would have been considered by one of ordinary skill. According to R4, lactic acid is an enzyme stabilizing agent in a granule. The reference is self-explanatory. 
	7.	Applicants have criticized the references once again on an individual basis, for instance: R3 adds the organic zinc directly  to the feed. 
	a.	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
		Furthermore, “obviousness under 103 is not negated because the motivation to arrive at the claimed invention as disclosed by the prior art does not agree In re Dillon, 16 USPQ2d 1897 (Fed. Cir. 1990), In re Tomlinson, 150 USPQ 623 (CCPA 1966).
		
The following response to arguments were presented in the Final action of 03/25/2020. They are kept here for future reference.
	 
	1.	Applicants argue that while R1 includes the enzyme and the zinc in the core of the granule, in light of the teachings of R2, it would have been obvious to modify the teachings of R1 to include the enzyme and salts in the coating layer around the granule core or seed as clearly suggested by R2.
	a.	R2 has been cited as a teaching reference to disclose the inclusion of an organic zing in an enzyme granule. Applicant is reminded that the bodily incorporation of the secondary reference into the primary reference, is not necessary. Therefore, the primary reference is not required to be modified to include the organic zinc in the layer around the core. 
		It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA). 

	a.	The reason for incorporating zinc into the core of the enzyme granule is clearly taught by R1. R1 discloses the inclusion of additives into the granules as processing aid or improving the pelleting and/or storage stability. Zinc is preferably included in the granule. The concentration of the inorganic salt is at least 0.1%. [0030, 0031]. It is noted that pelleting involves both heating and pressure. 
	b.	The reason for using an organic zinc such as zinc methionine is clearly taught by R3. R3 clearly teaches of a higher bioavailability of organic zinc compared with inorganic zinc. 
		Therefore, for the very clear teaching of R1 one would have used a zinc salt to improve stability of the enzyme and would have selected an organic zinc salt for a superior bioavailability of the organic zinc salt over inorganic zinc.
	c.	Function of cations in bestowing stability to enzyme compositions in processes wherein heating and pressure, e.g., pelleting is involved, is a universal fact. Please see Habich et al. US 2007/0134,375 at par. [0166, 0167, 0168]
	3.	Applicants argue that the statement that lactic acid would have been used for improving stability of the enzyme granule is also a conclusory statement. 
	a.	Inclusion of stabilizing agents/compounds in the core of an enzyme granule, exemplified by zinc salts is clearly taught by R1. Among other stabilizing agents lactic acid is clearly taught by R4. 
		It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). (MPEP 2144.06)
		Inclusion of lactic acid  into the enzyme granule of R1 flows logically from their having been individually taught in the prior art. 
		A prima facie case of obviousness is established where the Examiner demonstrates that the invention in nothing more than the predictable result of a combination of familiar elements according to known methods. KSR Int’l. Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007); Rolls-Royce, PLC v. United Technologies Corp., 603 F.3d 1325, 1338, (Fed. Cir. 2010)(“If a person of ordinary skill, before the time of invention and without knowledge of that invention, would have found the invention merely an easily predictable and achievable variation or combination of the prior art, then the invention likely would have been obvious.”).
		No claims are allowed. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Habich et al. US 2007/0134,375 at par. [0166, 0167, 0168]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455.  The examiner can normally be reached on Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.